


Exhibit 10.51

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(CASH ONLY)

UNDER THE

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (CASH ONLY) is made as of between
CITY NATIONAL CORPORATION, a Delaware corporation (the “Company”), and employee
of the Company or a subsidiary of the Company (“Colleague”), with reference to
the following:

 

A.             On April 23, 2008 the shareholders of the Company adopted the
City National Corporation 2008 Omnibus Plan, as amended from time to time
thereafter (the “Plan”), pursuant to which the Compensation, Nominating &
Governance Committee of the Board of Directors (the “Committee”) may award
selected officers and other Company or Company subsidiary employees restricted
shares, restricted units, including restricted stock units payable solely in
cash, or other deferred Awards of the Company’s common stock (the “Common
Stock”).

 

B.              The Committee has determined to grant to Colleague an award of
restricted stock units payable in cash only and dividend equivalent units
pursuant to the terms and conditions of this Agreement.

 

1.             Grant of Restricted Stock Unit Award.

 

(a)           Details of Award.  Pursuant to the Plan, the Company hereby grants
a Restricted Stock Unit Award (as defined in the Addendum to this Agreement)
with the following terms:

 

(i)            Number of Restricted Stock Units to be issued: units awarded (the
“Restricted Stock Units”);

 

(ii)           The date of the Award (the “Award Date”); and

 

(iii)          The consideration, if any, for the Restricted Stock Units: 
Colleague’s Employment with the Company.

 

(b)           Restricted Stock Unit Account.  The Restricted Stock Unit Award
will be credited to Colleague’s Restricted Stock Unit Account as of the Award
Date and upon satisfaction of the conditions of this Agreement.

 

2.             Restricted Stock Units.  Colleague hereby accepts the Restricted
Stock Units and agrees with respect thereto as follows:

 

1

--------------------------------------------------------------------------------


 

(a)           Forfeiture. In the event of termination of Colleague’s employment
with the Company or employing subsidiary for any reason other than (i) death or
(ii) Total Disability, or except as otherwise provided in the last sentence of
subparagraph (b) of this Paragraph 2, Colleague shall, for no consideration,
forfeit to the Company all Restricted Stock Units to the extent then subject to
forfeiture.

 

(b)           Lapse of Forfeiture Restrictions.  All Restricted Stock Units are
subject to forfeiture, as provided in subparagraph (a), until the forfeiture
restrictions lapse in accordance with the following schedule provided that
Colleague has been continuously employed by the Company from the Award Date
through the lapse date:

 

 

 

Percentage of

 

 

 

Time From

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

25

%

25

%

After 3 years

 

25

%

50

%

After 4 years

 

25

%

75

%

After 5 years

 

25

%

100

%

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to all
of the Restricted Stock Units on the earlier of (i) subject to the discretion of
the Committee, the occurrence of a Change in Control Event (as such term is
defined in the Plan), or (ii) the date Colleague’s employment with the Company
is terminated by reason of death or Total Disability. In the event Colleague’s
employment is terminated for any other reason, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of forfeiture restrictions as to any or all Restricted Stock Units
still subject to such conditions, such lapse to be effective on the date of such
approval or Colleague’s termination date, if later.

 

(c)           Restricted Stock Unit Accounts/Dividend Equivalent Unit Accounts. 
A Colleague’s Restricted Stock Unit Account and Dividend Equivalent Unit Account
shall be memorandum accounts on the books of the Company. The Restricted Stock
Units credited to a Restricted Stock Unit Account and Dividend Equivalent Units
credited to the Colleague’s Dividend Equivalent Unit Account shall be used
solely as a method for the determination of the amount of cash to be eventually
distributed to the Colleague in accordance with the Addendum to this Agreement.
The Restricted Stock Units and the Dividend Equivalent Units shall not be
treated as property or as a trust fund of any kind. The Colleague shall not be
entitled to any voting or other stockholder rights with respect to Restricted
Stock Units awarded or credited under the Plan. The number of Restricted Stock
Units credited (and the cash to which the Colleague is entitled under the Plan)
shall be subject to adjustment in accordance with the terms of the Plan.

 

(d)           Dividend Equivalents.  Colleague’s Dividend Equivalent Unit
Account shall be credited with Dividend Equivalent Units in an amount equal to
the

 

2

--------------------------------------------------------------------------------


 

dividend per Share for the applicable dividend payment date (which, in the case
of any dividend distributable in property other than Shares, shall be the per
Share value of such dividend, as determined by the Company for purposes of
income tax reporting) times the number of Restricted Stock Units held by
Colleague on the record date for the payment of such dividend.  Dividend
Equivalent Units credited to Colleague’s Dividend Equivalent Unit Account shall
vest immediately and shall not be subject to forfeiture.

 

(e)           Nontransferability.  The Restricted Stock Units and the Dividend
Equivalent Units and the rights and interests of the Colleague under this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of prior to distribution.

 

3.             Withholding of Tax.  The receipt of cash upon distribution may
result in income to you for federal or state tax purposes.  To the extent that
you become subject to taxation, you shall deliver to the Company at the time of
such receipt such amount of money or shares of unrestricted Common Stock, as the
Company may require to meet its withholding obligation under applicable tax laws
or regulations.  If you fail to do so, the Company is authorized to withhold
from any cash remuneration then or thereafter payable to you any tax required to
be withheld by reason of such resulting compensation income.  Your delivery of
Shares to meet the tax withholding obligation is subject to the Company’s
Securities Trading Policy as may be in effect from time to time.  You must have
owned any Common Stock you deliver for at least six months.  Any Common Stock
you deliver or which is withheld by the Company will be valued on the date of
which the amount of tax to be withheld is determined.

 

4.             Limitation on Transfer.  Other than upon death or pursuant to a
DRO, the Restricted Share Units and all rights granted under this Agreement are
personal to Colleague and cannot be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to execution, attachment or similar processes.

 

5.             Plan and Addendum Incorporated/Availability.  Colleague
acknowledges that the Company has made available a copy of the Plan and the
Addendum to this Agreement, and agrees that this Award of Restricted Stock Units
and Dividend Equivalent Units shall be subject to all of the terms and
conditions set forth in the Plan and the Addendum, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan and Addendum are
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the Plan, the Addendum and this Agreement, the provisions
of the Plan will prevail.  Colleague’s rights hereunder are subject to
modification or termination in certain events, as provided in the Plan,
including without limitation such rules and regulations as may from time to time
be adopted or promulgated in accordance with paragraph 1.3 of the Plan. 
Capitalized terms not defined in this Agreement shall have the meanings set
forth in the Plan and the Addendum.

 

3

--------------------------------------------------------------------------------


 

6.             Employment Relationship.  For purposes of this Agreement,
Colleague shall be considered to be in the employment of the Company as long as
Colleague remains a Colleague of either the Company, any successor corporation
or a parent or subsidiary corporation (as defined in section 424 of the Internal
Revenue Code) of the Company or any successor corporation.  Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.

 

7.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Stock Units and Dividend Equivalent Units.  All
decisions of the Committee (as established pursuant to the Plan) with respect to
any questions concerning the application, administration or interpretation of
the Plan will be conclusive and binding on the Company and Colleague.

 

8.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Colleague.

 

9.             Dispute Resolution.  If a dispute arises between Colleague and
Company in connection with the Restricted Stock Unit Award, including Dividend
Equivalent Units, the dispute will be resolved by binding arbitration with the
American Arbitration Association (AAA) in accordance with the AAA’s Commercial
Arbitration Rules then in effect.

 

10.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By:

 

 

  Christopher J. Carey, Executive Vice

 

  President, Chief Financial Officer

 

 

 

 

 

 

 

Colleague

 

4

--------------------------------------------------------------------------------
